DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/22 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3-6, 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, the recitation of “an actuator” in line 2, is unclear since claim 1 now recites “an actuator”. It is assumed that this is the same actuator and not a second actuator, therefore, there is an antecedent issue in claim 3.It is noted that with respect to the antecedent issue, claims 4-6, 8 are included herein merely because of their dependency to claim 3. 
Additionally, claim 8 now depends from cancelled claim 7 and is therefore indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8, 10, 11, 13, 15 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Brownell Sr. 6,192,723 (hereinafter Brownell).

Re Claim 1. (currently amended) 
Brownell discloses a locking mechanism (Fig.1), comprising: a latching component (13, Col.2, lines 59-64) comprising a solid latch structure, said solid latch structure comprising a receptacle portion, said receptacle portion comprising a recess (conventional rotatable latch structure 13 comprises a recess to receive the lock bolt/latch engaging portion; col.2, lines 59-64) solid latch structure recess within said cavity (col.2, lines 63-64), a rotatably operable auxiliary-access portion (20) configured to transition said latch-engaging portion (14) between said first position and said second position in response to a mechanical force (key lock driven lift 23) on said auxiliary-access portion (20); and an actuator (solenoid 34) operable on said latch-engaging portion (14, via rotatable auxiliary access portion 20) to transition said latch engaging portion (14) between said first position (Fig.1) and said second position (Fig.2) in response to an electrical signal applied to said actuator (conventional operation of a solenoid operated lock mechanism).
Re Claim 2. (previously presented) 
Brownell discloses the locking mechanism of claim 1, wherein said latching component (13) is configured to be connected to a first structure (a gate tang) and said locking component (10) is configured to be connected to a second structure (a gate), such that when said latch-engaging portion engages said solid latch structure within said cavity, said first structure is connected to said second structure (col. 2, lines 56-67).  
Re Claim 3. (previously presented) 
Brownell discloses the locking mechanism of claim 1, wherein said locking mechanism further comprises an actuator (solenoid 34) configured to transition said latch-engaging portion (14) between said first position and said second position.  
Re Claim 4. (original) 
Brownell discloses the locking mechanism of claim 3, wherein said actuator comprises a solenoid (34).  
Re Claim 5. (previously presented) 
Brownell discloses the locking mechanism of claim 3, wherein said actuator (34) comprises a plunger (Fig. 1 at 38,36) coupled to said latch- engaging portion (14, via auxiliary access portion 20).  
Re Claim 8. (original) 
Brownell discloses the locking mechanism of claim 7, further comprising a manual locking cylinder (at 40, 23; col. 4, line 33) connected to said auxiliary- access portion (20).  
Re Claim 10. (previously presented) 
Brownell discloses the locking mechanism of claim 1, wherein at least a portion of said latch-engaging portion (14) is configured to fit inside said solid latch structure recess (in 13) when said latch-engaging portion engages said solid latch structure within said cavity (Fig.1; 12).  
Re Claim 11. (currently amended) 
As discussed above with respect to claim 1, Brownell discloses a locking mechanism, comprising: a latching component (13) comprising a solid latch structure, comprising a recess (conventional in a rotatable latch as shown in Fig. 1) completely surrounded by sidewalls; a locking component (10) comprising an electrically operable actuator (34) and latch-engaging portion (14), wherein said electrically operable actuator (34) is arranged to operate on said latch-engaging portion (14, via 20) to transition between a first position wherein a portion of said latch-engaging portion engages said solid latch structure recess and connects said solid latch structure to said latch- engaging portion (Fig.1), and a second position wherein said latch- engaging portion does not engage said receptacle portion of said solid latch structure (Fig. 2); and a mechanically operable auxiliary-access portion (20) connected to said latch-engaging portion (14) and configured to rotate under a mechanical force (solenoid plunger 36,38 or key cylinder cam lift 23) to transition said latch-engaging portion (14) between said first position and said second position.  
Re Claim 13. (original) 
Brownell discloses the locking mechanism of claim 11, wherein said latching component (13) is configured to be connected to a first structure (gate tang) and said locking component (10) is configured to be connected to a second structure (gate), such that when said latch-engaging portion engages said receptacle portion of said solid latch structure, said first structure is connected to said second structure.  
Re Claim 15. (currently amended) 
Brownell discloses the locking mechanism of claim 11 
Re Claim 18. (currently amended) 
As discussed above with respect to claims 1 and 11, Brownell discloses a locking mechanism, comprising: a latching component (13) comprising a solid latch structure, said solid latch structure comprising a receptacle portion (conventional rotatable latch structure), said receptacle portion comprising a recess completely surrounded by sidewalls (latch receptacke sidewalls); and a locking component (10), said locking component comprising a cavity (12) configured to receive a portion of said solid latch structure (13: Fig.1), said locking component comprising a latch-engaging portion (14) and an auxiliary-access portion (20) connected to said latch- engaging portion, wherein said locking component is configured to electrically (34) and mechanically (40,23) transition between a first position wherein a portion of said latch-engaging portion engages said solid latch structure recess and holds said solid latch structure within said cavity, ; and wherein said auxiliary-access portion (20) is rotatable under a mechanical force (key lift 23) to mechanically transition said locking component between said first and second positions.  
Re Claim 19. (previously presented)
Brownell discloses the locking mechanism of claim 18, wherein said locking mechanism further comprises an electrically operable actuator (34) configured to transition said latch-engaging portion (14) between said first position and said second position.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brownell in view of Taylor 4,824,151.
Re Claim 6. (currently amended) 
Brownell discloses the locking mechanism of claim 5, wherein said actuator (34, pin 36/slot 28 arrangement) comprises a ball-element configured to reduce friction when said plunger interacts with said latch- engaging portion (14).  
Taylor teaches the advantage of reducing friction on the latch engaging portion by utilizing a roller bearing (60; col.8, lines 42-43), however fails to teach such a ball bearing on the plunger to reduce friction on the latch engaging portion (69).  Furthermore, Official Notice is taken that the use of ball bearings to reduce friction and wear and tear on mechanical parts is old and well known in the mechanical arts. 
Accordingly, it would have been obvious to one of ordinary skill in the art given this teaching of utilizing a bearing to reduce friction between engaging parts, to provide the plunger and latch engaging portion (34/36) with such a well known ball bearing in order to effect the same result and reduce wear on the mechanical parts.
Re Claim 20. (previously presented) 
As discussed above with respect to claim 6, Brownell discloses the locking mechanism of claim 19, wherein said actuator comprises a plunger and a ball-element.  

Response to Arguments
Applicant's arguments filed 11/29/22 have been fully considered but they are not persuasive. The Brownell structure is still deemed to read on the amended claims 1-6, 8, 10, 11, 13, 15 as discussed in detail above. The amendment to claim 18 deleting the “without protruding” portion of the claim, obviates the need for the previous rejection in view of Fromm, thus claims 18-20 are rejected in view of Brownell.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675